Title: Abigail Adams to Mary Smith Cranch, 5 January 1790
From: Adams, Abigail
To: Cranch, Mary Smith


my dear sister
Janry 5th 1790
I begin my Letter with the congratulations of the season, to you and all my other Friends & for many happy returns in Succeeding years. the New years day in this State, & particularly in this city is celebrated with every mark of pleasure and satisfaction. the shops and publick offices are Shut, there is not any market upon this day, but every person laying aside Buisness devote the day to the Social purpose of visiting & receiving visits. the churches are open & divine Service performed begining the year in a very proper manner by giving Thanks to the great Governour of the universe for past mercies, & imploring his future Benidictions there is a kind of cake in fashion upon this day call’d New years cooky. this & cherry Bounce as it is calld is the old Dutch custom of treating their Friends upon the return of every New Year. the common people who are very ready to abuse Liberty, on this day are apt to take rather too freely of the good things of this Life, and finding two of my servants not alltogether qualified for Buisness, I remonstrated to them, but they excused it saying it was new year, & every body was joyous then. the V P. visited the President & then returnd home to receive His Friends. in the Evening I attended the drawing Room, it being mrs W——s publick day. it was as much crowded as a Birth Night at St James, and with company as Briliantly drest, diamonds & great hoops excepted my station is always at the right hand of Mrs W. through want of knowing what is right, I find it some times occupied, but on such an occasion the President never fails of Seeing that it is relinquishd for me, and having removed Ladies Several times, they have now learnt to rise & give it me, but this between our selves, as all distinction you know is unpopular. Yet this same P. has so happy a faculty of appearing to accommodate & yet carrying his point, that if he was not really one of the best intentiond Men in the world he might be a very dangerous one. he is polite with dignity, affable without familiarity, distant without Haughtyness, Grave without Austerity, Modest, Wise, & Good these are traits in his Character which peculiarly fit him for the exalted station he holds— and God Grant that he may Hold it with the same applause & universal Satisfaction for many many years—as it is my firm opinion that no other man could rule over this great peopl & consolidate them into one mighty Empire but He who is Set over us.
I thank you my dear sister for several kind Letters, the reason why I have not written to you has been that the post office would not permit Franks even to the V. P. and I did not think my Letters worth paying for— I wrote you a long Letter a little before mr Adams’s return, but being under cover to him, I had the mortification to receive it back again. I am perfectly satisfied with what you did for son Thomas, and thank you for all your kind care of him it has saved me much trouble, but I do not think his Health good, he is very thin pale & sallow. I have given him a puke, & think he is the better for it. Charls is quite fat. he is very steady and studious. there is no fault to be found with his conduct, he has no company or companions but known & approved ones, nor does he appear to wish for any other. I some times think his application too intence, but better so, than too remis.
I was really surprizd to learn that Sister Shaw was likly to increase her Family. I wish her comfortably through, but shall feel anxious for her feeble constitution as to my Neice mrs Norten I doubt not she will find her Health mended by becomeing a mother, and you will soon be as fond of your Grandchildren as ever you was of your own. I hope however she will not follow her cousins example, and be like always to have one, before the other is weaned. John does not go alone yet. William becomes every day more & more interesting he is a very pleasant temperd Boy, but the other will require the whole house to manage him. with Regard to the cellar I know if very cold weather should come we shall lose our red wine & Porter, but as to the key, tis a point I do not chuse to meddle with tho all the Liquors shoud suffer by it. I did not leave it where it is, nor do I hold myself answerable for the concequences of neglect. the fruit which came here was like refuse, rotton & Bruised, a specimin of what I expected but you know there are cases where silence is prudence, and I think without flattering myself I have attaind to some share of that virtue. we live in a world where having Eyes, we must not see, and Ears we must not hear
10 Janry
I designd to have written much more to you and some other Friends, but publick days, dinning parties &c have occupied me so much for this fort night, that I must close my Letter now or lose the conveyance.
remember me affectionatly to all Friends. living two miles from meeting obliges me to hasten or lose the afternoon Service. adieu yours
A Adams—
